Ingraham, J. (dissenting):
I have serious doubts whether the agreement contained in the • license or permit to shed this pier was a “ condition or limitation ” *476within section 844 of the charter of 1901. By that section it was made lawful for the owner of a pier “ to erect and maintain, upon such pier or bulkhead, sheds for the protection of property so received or discharged, provided they shall have obtained from the commissioner of docks in said city license or authority to erect or maintain the same and subject to the conditions and restrictions contained in such license or authority; ” and all sheds or structures erected upon any wharf or pier under any license or permit granted by the commissioner of docks of the said city are declared to be lawful structures “ subject to the terms and conditions of the license or permit authorizing the same.” When the owners of this pier received a license to erect a shed upon- the pier that shed then became a lawful structure and the pier was one upon which the owners were authorized to construct a shed. The permit, however, provided that it should be of no force or effect unless the owner should file with the department a written agreement that in the event that the commissioner of docks should decide that said pier is needed for the improvement of the water front, that then and in such case no additional item of value should be claimed or allowed by reason of the erection of the shed upon said pier, and no additional item of value should be allowed beyond the value of the pier if no shed had been erected' thereon in any proceedings instituted- for the acquisition of said property either by purchase or condemnation. The condition was that the license should be of no force or effect unless the owner of'the pier.should make an agreement with the dock department and when he made- such an agreement then the condition was complied with and the license became' effective, the owner’s right to erect a shed upon the pier became absolute, and under the section of the charter above referred to the shed upon the pier became a lawful structure and the pier one to which the right to shed was appurtenant. The license once having been granted and its condition accepted by the owner neither the dock department nor any other municipal authority had the right to compel the owner to remove the shed or prevent him from maintaining it as a shedded- pier. So, I think the pier became one with .a right to construct and maintain a shed without any restriction or condition annexed to it. The owner of the pier had, however, made an agreement with the department of docks which was based *477upon a good consideration and which was enforcible, but as I read it there was nothing in that agreement that justified the commissioners in treating this pier- as one to which there was no right to shed attached. ■ The owner of the pier agreed that if the commissioner of docks should decide 'that said pier was needed for the improvement of the water front, that no additional item of value should be claimed or allowed by reason of the erection of the' said shed on-said pier, and that no item of value should be claimed or :allowed beyond the value of the pier if no shed had been erected thereon in any proceeding instituted for the acquisition of said property either by purchase or‘condemnation.
It seems to me that this agreement related solely to the value of the structure erected on the pier and was in no sense a condition which affected the value of the pier as one to which a shedding right was, appurtenant. There was to be no additional item of value claimed or allowed by reason of the erection of the shed upon the pier. It seems to me that this agreement related to an award for the value of the shed that should have been erected upon the pier at the time the property was needed. We are not dealing with a condition or restriction contained in the license but' with an independent-agreement made between the commissioner of docks and the owner of the pier, and we must construe that agreement according to the language used and are not justified in giving it a construction which would largely decrease the value of the property which the city is now proceeding to take against the wish of the owner for public use unless the language used clearly requires such a-construction. The condition imposed upon the owner of the pier by the license having been complied with, upon his making the agreement required by the commissioner, that license then became an absolute and unrestricted license to shed the pier, and that the agreement between the pier owner and the department related to the claim of an award on account of a structure erected upon the pier and not upon the right of the owner to be paid for the pier as a pier with a right to shed appurtenant thereto.
I also think that the method adopted by the commissioners of estimate and assessment in ascertaining the value of this pier was wrong. What I think the pier owner was entitled to was the market value of the pier, what it would sell for if sold, and not a value *478based upon any capitalization of the actual wharfage collected from the property. The experts seem to testify as to value not based upon its actual market value, but as to what its value would be based upon' the amount of income that the pier owner could receive from a mere collection of wharfage. I think that the commissioners should have awarded to the pier owner the amount that a sale of the pier would have realized, based upon market value and not -upon theories as to the amount of whai’fage that could be collected.
I also think that it was the duty of the commissioners to take evidence and determine the value of the lease to the tenant and make it an award. Under the terms of its lease it was provided' that if the demised premises should be taken in condemnation proceedings during the term of the lease that any award made therefor should be paid to the party of the first part, the owners, and the party of tlie second part, the lessees, should receive only such award as should be made in such proceeding for its interest in and under the lease and in the shed or sheds upon the premises. Whatever was tlie valué of the tenant’s interest it was entitled to submit
i
testimony to the commissioners and was entitled to have an award made for that value whatever it was.
For these reasons I dissent from the affirmance of this order.
Order affirmed, with costs. Settle order on notice.